Citation Nr: 1550013	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  09-34 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service-connected burial benefits.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 









INTRODUCTION

Appellant is the adult son of a veteran, hereinafter referred to as the Veteran, who had active service from December 1942 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the cause of the Veteran's death and service-connected burial benefits.  A claim for burial benefits was received in November 2007.  A December 2008 decision granted non-service-connected burial benefits in the amount of $300.00 for funeral expenses and a $300.00 cemetery/plot allowance. 

Pursuant to the May 2012 Board remand instructions, additional VA treatment records were obtained and associated with the claims file.  In October 2012, a notice letter with regard to the issue of service connection for the cause of the Veteran's death (for the purpose of establishing entitlement to service-connected burial benefits) was sent to the appellant.  The October 2012 letter also requested that the appellant submit outstanding private treatment records or the appropriate authorizations for VA to obtain the records on his behalf.  In November 2012, the appellate informed VA that he had no additional evidence or information to submit in support of the claim.  No additional authorizations to obtain treatment records have been submitted by the appellant.  

In August 2015, a VA medical opinion was obtained to assist in determining whether the cause of the Veteran's death was related to active service, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).  The Board finds that the August 2015 VA medical opinion was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  The Veteran died in April 2008.  The immediate cause of death listed on the death certificate was paralysis agitans (shaking palsy), and the underlying cause of death was listed as a failure to thrive.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated as 100 percent disabling. 

3.  The service-connected PTSD did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

4.  Symptoms of Parkinson's disease were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  Parkinson's disease first manifested many years after service separation and is not causally or etiologically related to a disease, injury, or event in service.

6.  The appellant received a $300.00 allowance for funeral expenses and a $300.00 cemetery/plot allowance.  The Veteran's death has been found not to be service connected.




CONCLUSION OF LAW

The criteria for payment of service-connected burial benefits have not been met.  
38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice is not required in this case because the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Service-Connected Burial Benefits

The appellant, who is the Veteran's adult son, is seeking service-connected burial benefits.  The Veteran died in April 2008.  The appellant seeks entitlement to service connection for the cause of the Veteran's death for the purpose of establishing service-connected burial benefits.  In November 2007, the appellant filed an application for burial benefits (on a VA Form 21-530).  After confirming that the appellant had paid the entirety of the funeral expenses, the RO granted $600.00 for "funeral" and "cemetery/plot" costs as non-service-connected burial benefits.  

The appellant contested the amount paid, asserting that a higher amount was due because the Veteran died from a service-connected disability.  The appellant contends that symptoms of the Veteran's PTSD, including neurological changes, contributed to his death.  The appellant contends that the PTSD caused changes in the Veteran's brain chemistry that caused  other neurological disorders, including Parkinson's disease   See September 2009 substantive appeal (on a VA Form 9), January 2012 written statement.   

Survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1704(a).  If a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1705(b).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015); Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The April 2008 death certificate reflects that the immediate cause of the Veteran's death was paralysis agitans (shaking palsy), and the underlying cause of death as a failure to thrive.  No other causes or significant contributory conditions of the Veteran's death were listed.  The appellant seeks service connection for the cause of the Veteran's death for the purpose of establishing burial benefits at the service-connected rate, contending generally that the service-connected PTSD caused Parkinson's disease by altering the Veteran's brain chemistry, which in turn caused the neurological disorders, and the Veteran's ultimate death.  See September 2009 substantive appeal, January 2012 written statement.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the cause of the Veteran's death was paralysis agitans, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  

For a chronic disease such paralysis agitans, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including paralysis agitans, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, after a review of all the lay and medical evidence, the Board finds that entitlement to service-connected burial benefits is not warranted.  First, as noted above, at the time of the Veteran's death, service connection was established for PTSD.    

Next, the evidence of record indicates that, prior to his death, the Veteran was diagnosed with Parkinson's disease.  February 2005 VA treatment records list Parkinson's disease as an active problem, a July 2006 VA psychiatric examination report shows advanced Parkinson's disease, and the April 2008 death certificate lists the immediate cause of death as paralysis agitans (shaking palsy).

As to the appellant's contention that the service-connected PTSD caused or contributed to the Veteran's Parkinson's disease, the Board finds that the weight of the evidence is against finding that PTSD caused or aggravated the Parkinson's disease.  In an August 2015 VA medical opinion, the VA examiner opined that service-connected PTSD did not cause or contribute to Parkinson's disease as the two disabilities are "entirely and unequivocally unrelated" because PTSD is an anxiety disorder wherein Parkinson's is a neurological disorder with a well-defined underlying biological cause.  The VA examiner went on to note that a mental health disorder, including and specifically PTSD, is not a risk factor for Parkinson's disease.  The August 2015 VA examiner noted that "no one has ever seen a worsening of Parkinson's disease as a result of PTSD" and opined that it is less likely as not that service-connected PTSD aggravated the Parkinson's disease.  

The Board finds the August 2015 VA medical opinion, taken in light of the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  As such, the Board accords it high probative value. 

To the extent that the appellant's assertions may be construed as opinions linking Parkinson's disease to PTSD, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R.	 § 3.159(a)(2) (2015).  

As a lay person, under the specific facts of this case, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent opinion regarding whether the Veteran's service-connected PTSD caused, aggravated, or contributed to Parkinson's disease that caused death.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. Sept. 8, 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The etiology of the cause of the Veteran's death is a complex medical etiological question involving internal and unseen system processes, many of which are unobservable by the appellant.  The Board does not find the appellant competent to render an opinion as to the etiological nexus between the service-connected PTSD and the cause of the Veteran's death (paralysis agitans), as the complex relationship between psychiatric and neurologic disorders in separate body systems and separate anatomical locations of the body is not susceptible to lay observation.  Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Further, as discussed above, the Board finds the appellant's lay contentions to be outweighed by the other evidence of record, specifically the August 2015 VA medical opinion.

Based on the above, the Board finds that the weight of the evidence demonstrates that the service-connected PTSD did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.  The Board further finds that the Veteran's cause of death, specifically Parkinson's disease, was not related to any disease, injury, or other incident of service.  

After a review of the evidence, lay and medical, the Board finds that Parkinson's disease did not have its onset during active service and was not chronic during service.  Service treatment records are negative for any complaints, reports, treatment, or diagnosis of Parkinson's disease, or any symptoms reasonably associated with Parkinson's disease.  Further, the appellant has not offered any lay testimony that such symptoms existed while the Veteran was in service; therefore, symptoms of Parkinson's disease were not shown during active service.  

The Board also finds that symptoms of Parkinson's disease were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and are not otherwise related to the Veteran's active service.  Parkinson's disease symptoms were not continuous since service separation in November 1945.  Specifically, the November 1945 service separation physical examination report notes that the Veteran was neurologically normal.  

Following service separation in November 1945, the Veteran had no complaints, diagnosis, or treatments for Parkinson's disease until approximately 2000.  In an April 2005 written statement, the Veteran reported that symptoms of Parkinson's disease began in approximately 2000, some 55 years after service separation.  VA treatment records from February 2005 list Parkinson's disease as an active problem and the July 2006 VA psychiatric examination report shows that the Veteran had advanced Parkinson's disease.  

The absence of post-service complaints, findings, diagnosis, or treatment for at least 55 years after service is one factor that tends to weigh against a finding of continuous Parkinson's disease symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Further, the appellant has not offered any lay testimony or even alleged that such symptoms existed prior to 2000.  For these reasons, the Board finds that the weight of the evidence demonstrates that the symptoms of Parkinson's disease have not been continuous since service. 

The Board also finds that the evidence does not show that the Parkinson's disease manifested to a compensable degree within one year of service separation.  The Veteran separated from service in November 1945, and, as noted above, symptoms of Parkinson's disease manifested some 55 years after separation from service.  Based on the above, the Board finds the criteria for presumptive service connection 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied.

The Board further finds that the weight of the competent evidence demonstrates that the cause of the Veteran's death is not otherwise related to active service.  The August 2015 VA examiner opined that the Veteran's Parkinson's disease was attributed to a neurological disorder with an underlying biological cause unrelated to active service.  

The Board finds the August 2015 VA medical opinion probative evidence that the cause of the Veteran's death was not related to active service.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the cause of the Veteran's death and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the causes of the Veteran's death were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Further, the Board finds that the weight of the evidence demonstrates that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, the claim for service-connected burial benefits must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service-connected burial benefits are denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


